DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Susan S. Morse on 5/03/2022.

The application has been amended as follows: 

CLAIMS
	Claims 1, 6 and 11 have been amended as follows.

1. (Currently Amended) A recognition device comprising:
recognition control circuitry configured to generate selection determination information on a basis of a light amount detection result of an imaging area; and
a recognition processing circuitry configured to perform a subject recognition process on a captured image showing the imaging area, by using a recognizer selected on a basis of the selection determination information, wherein one of
the recognition processing circuitry is configured to perform area division of the captured image on a basis of the selection determination information and select [[a]] the recognizer for each divided area, or
the recognition control circuitry is configured to perform area division of the captured image in accordance with a gradation conversion switching operation of a camera that acquires the captured image, and generate the selection determination information for each divided area.

6. (Currently Amended) The recognition device according to claim 1, wherein
the recognition control circuitry is configured to detect [[a]] the light amount of the imaging area on a basis of a control signal for control of an operation of [[a]] the camera that acquires the captured image and an image signal generated by the camera.

11. (Currently Amended) The recognition device according to claim 1, wherein
the recognition control circuitry is configured to detect the light amount on a basis of an image signal generated by [[a]] the camera and illuminance detected by a sensor that detects imaging environment illuminance.

Reasons for Allowance
Claims 1-3, 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest a recognition device comprising:
the recognition control circuitry is configured to perform area division of the captured image in accordance with a gradation conversion switching operation of a camera that acquires the captured image, and generate the selection determination information for each divided area, in combination with other claim elements.
Claims 2-3, 6-11 are allowed as being dependent from claim 1.

Claim 12 is method claim corresponds to apparatus claim 1; therefore, claim 12 is allowed for the same reasons given in claim 1.
Claim 15 is allowed as being dependent from claim 12.

Claim 13 is allowed for the same reasons given in claim 12.
Claim 14 is allowed as being dependent from claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        5/03/2022